Citation Nr: 0029331	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to a compensable initial evaluation for 
recurrent dermatitis.

2. Entitlement to a compensable initial evaluation for a 
perianal abcess.

3. Entitlement to a compensable initial evaluation for 
residuals of a left thumb fracture.

4. Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996. This matter comes on appeal from a June 1997 decision 
by the Oakland VA Regional Office which granted service 
connection and assigned noncompensable evaluations for the 
disabilities on appeal.


FINDINGS OF FACT

1.  Recurrent dermatitis is manifested by intermittent 
eruptions of two weeks' duration requiring cortisone 
injections for relief; no maculopapular rash or residual 
pigmentation changes were evident on VA examination in 
December 1999.

2.  Perianal abcess is manifested by a complaints of a little 
leakage and tenderness; the veteran refused a rectal 
examination in December 1999.

3.  The primary residual of a left thumb fracture is pain, 
primarily with writing.

4.  Service-connected disabilities clearly interfere with 
normal employability. 


CONCLUSIONS OF LAW

1.  A compensable initial evaluation for recurrent dermatitis 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Code 7806 
(1999). 

2.  A compensable initial evaluation for a perianal abcess is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Code 7332 
(1999).

3.  A compensable initial evaluation for residuals of a left 
thumb fracture is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5224 (1999).

4.  A compensable evaluation is warranted pursuant to 
38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 


Recurrent dermatitis

Recurrent dermatitis with exfoliation, exudation or itching, 
if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation. 
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
evaluation is in order. 38 C.F.R. § 4.118, Code 7806.

The evidence of record includes reports of VA examinations 
conducted in June 1997 and December 1999, as well as 
statements submitted by the veteran in support of his claims. 
With respect to recurrent dermatitis, the veteran has 
reported intermittent eruptions of two weeks' duration 
requiring cortisone injections for relief. At the time of the 
VA examination in June 1997 he had not had an outbreak for 5 
months, and no maculopapular rash or residual pigmentation 
changes were evident on VA examination in December 1999. 
Accordingly, although the service-connected skin disorder may 
be occasionally symptomatic, given the absence of clinical 
evidence of exfoliation, exudation or itching involving an 
exposed 
surface or extensive area, a compensable initial evaluation 
is not in order. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Code 
7806.


Perianal Abcess

Perianal abcess is rated under Code 7332 which provides that 
with constant slight, or occasional moderate leakage, a 10 
percent evaluation is in order
Healed or slight, without leakage is noncompensable.  

In this case, the veteran has given a post-service history of 
a little leakage and anal tenderness without infection. In 
December 1999, he refused rectal examination. Consequently, 
without objective evidence of constant slight or occasional 
moderate leakage attributable to the service-connected 
disability, a compensable initial evaluation is not in order. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Code 7332.


Residuals of Left Thumb Fracture

Ankylosis of the thumb of the dominant hand is assigned a 20 
percent evaluation where unfavorable and a 10 percent 
evaluation where favorable. Code 5224. 

Here, the VA examinations conducted in June 1997 and December 
1999 demonstrated normal range of motion of the left thumb. 
At the latter time, the veteran complained of pain in the 
thumb, primarily when writing. The examiner noted that 
articulation and movement appeared normal and that the 
veteran was able to perform all daily activities without 
difficulty, except writing. X-rays of the left thumb showed 
no abnormality. Given the unremarkable findings on both 
examinations, it cannot be concluded that residual functional 
impairment due to an inservice fracture of the distal digits 
of the left thumb warrant a compensable initial evaluation. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Code 5224. In 
this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant a 
compensable evaluation based on 38 C.F.R. §§ 4.40, 4.45, 
4.59. The Board finds that the veteran has evidenced no 
additional manifestations such as atrophy, weakness, 
incoordination, swelling or deformity.  In fact, as set out 
in the factual background, the veteran's functional loss due 
to his thumb disability is only with writing.  Based on the 
foregoing, the Board finds that a compensable rating based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.


38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324.

As discussed above, none of the service-connected 
disabilities is of such severity as to warrant a compensable 
schedular evaluation. Nevertheless, it is reasonable to 
conclude that the manifestations of these disabilities, in 
the aggregate, clearly interfere with normal employability. 
Accordingly, a compensable evaluation pursuant to 38 C.F.R. 
§ 3.324 is in order. The benefit of the doubt is resolved in 
the veteran's favor. 38 U.S.C.A. § 5107.



ORDER

Entitlement to a compensable initial evaluation for recurrent 
dermatitis is denied.

Entitlement to a compensable initial evaluation for a 
perianal abcess is denied.

Entitlement to a compensable initial evaluation for residuals 
of a left thumb fracture is denied. 

A compensable evaluation pursuant to 38 C.F.R. § 3.324 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


